IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


MICHAEL J. PENDLETON,                         : No. 17 WM 2022
                                              :
                    Petitioner                :
                                              :
              v.                              :
                                              :
COURT OF COMMON PLEAS OF                      :
ALLEGHENY COUNTY,                             :
                                              :
                    Respondent                :
                                              :
                                              :

                                       ORDER


PER CURIAM

      AND NOW, this 26th day of July, 2022, the Application for Leave to File Original

Process is GRANTED, and the “Application for Writ of Mandamus or Extraordinary Relief”

is DENIED.